Citation Nr: 1442252	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  13-17 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for residuals of cold exposure of both feet.

3.  Entitlement to service connection for residuals of cold exposure of both legs.

4.  Entitlement to service connection for an acquired psychiatric disorder (dementia, cognitive decline, anxiety disorder and depression), to include as due to a service-connected disability. 

5.  Entitlement to service connection for hypertension, to include as due to a service-connected disability. 

6.  Entitlement to service connection for neuropathy, to include as due to a service-connected disability. 
.

7.  Whether new and material evidence has been received to reopen a claim of service connection for a fractured jaw.
 
8.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and March 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Per the representative's June 2014 request, the Veteran's claim was held open for 90 days from the date of certification.  In July 2014, additional evidence was received from the Veteran's representative with a written waiver of preliminary RO review.

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran submitted a claims specifically for dementia, VA treatment records dated in May 2011 and November 2011 reflect cognitive decline, anxiety disorder and depression.  Accordingly, the issue has been redescribed as reflected on the first page of this decision.    

Increased rating issues for lumbar spine, bilateral knee, radiculopathy, and cold exposure of the hands and feet (specifically, in a July 2014 statement from Dr. J.K.L.) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for an acquired psychiatric disorder and  hypertension, to include as due to a service-connected disability, are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss is no worse than Level III in the right ear and no worse than Level II in the left ear.

2.  Claimed residuals of cold exposure of the feet were not manifested during the Veteran's active duty service or for many years thereafter, and are not otherwise related to such service.

3.  Claimed residuals of cold exposure of the legs were not manifested during the Veteran's active duty service or for many years thereafter, and are not otherwise related to such service.

4.  There remains no case or controversy with respect to the claim of service connection for neuropathy as the May 2013 DRO award of service connection for radiculopathy of the lower extremities (claimed as bilateral lower peripheral neuropathy) represents a full grant of the benefit sought on appeal.

5.  The request for reopening of a service connection claim for a fractured jaw was denied by a July 2002 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

6.  Evidence that raises a reasonable possibility of substantiating the claim for service connection for a fractured jaw has not been received since the July 2002 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 and Diagnostic Code 6100 (2013).

2.  The criteria for entitlement to service connection for residuals of cold exposure bilateral feet have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for entitlement to service connection for residuals of cold exposure bilateral legs have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The claim of entitlement to service connection for neuropathy, to include as due to a service-connected disability, is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2013).

5.  The July 2002 rating decision which denied reopening the service connection claim for a fractured jaw is final.  38 U.S.C.A. § 7105(c) (West 2002).

6.  New and material evidence has not been received since the July 2002 denial to reopen the service connection claim for a fractured jaw, and the claim of service connection for a fractured jaw is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the service connection claim for neuropathy, the Board finds that any notice defect or assistance omission in this matter is harmless given the disposition set forth below.

As for the remaining claims, the RO provided the appellant pre-adjudication notice by a letter dated in October 2010 (prior to the March 2011 rating decision), October 2012 and January 2013 (prior to the March 2013 rating decision).                                    The RO provided the appellant with additional notice in January 2013 for hearing loss, subsequent to the March 2011 adjudication.  Altogether, the notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Kent v. Nicholson, 20 Vet. App. 1 (2006), advising him of the applicable laws and regulations, and information and evidence necessary to reopen his claim of service connection for a fractured jaw.

While the January 2013 notice for hearing loss was not provided prior to the March 2011 initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an October 2013 statement of the case, following the provision of notice in January 2013.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
 
Duty to Assist

VA has obtained service, VA and private treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran VA examinations.  

The Board finds that the VA audiological examination is adequate.  In Martinak v. Nicholson, the U.S. Court of Veterans Appeals (Court) held that with regard to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Altogether, the VA examiners elicited information from the Veteran on how his hearing loss impacted his work and the ordinary conditions of his daily life.  In light of the fact that the examiner pointed out the functional effect of the Veteran's hearing loss, Martinak is satisfied.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the hearing loss issue on appeal has been met.  

In August 2012, the RO was informed that its request for the Veteran's entire personnel file is "fire-related" (believed to have been destroyed by fire).  In cases where the Veteran's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Here, VA has obtained available service and personnel records, and the Veteran has submitted copies of military records in his possession.    

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claims at this time.

Increased Rating

The present appeal involves the Veteran's claim that the severity of his service-connected bilateral hearing loss warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

The regulations provide in pertinent part that a zero percent evaluation is provided where hearing in the better ear II, and hearing in the poorer ear is II to IV.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  A 10 percent evaluation is provided where hearing in the better ear is II and hearing in the poorer is V to XI.  Id.  

As will be discussed in further detail below, a compensable rating is not warranted. 

When the Veteran was afforded VA examination in February 2011, he reported missing the content of whatever was featured on television even when his family reported that the volume was too loud.  On the authorized audiological evaluation in 
February 2011, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
55
85
95
LEFT
10
55
70
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.

The average pure tone hearing loss in the right ear is 61 decibels (when rounded down), with 88 percent speech discrimination, which translates to a Roman numeral designation of III for the right ear.  See 38 C.F.R. §  4.85, Table VI.  The Veteran was shown to have an average pure tone hearing loss in the left ear of 50 decibels, with 84 percent speech discrimination, which translates to a Roman numeral designation of II for the left ear.  Id.  When applying Table VII, Diagnostic Code 6100, level III for the right ear and level II for the left ear equates to a 0 percent disability evaluation.  

When the Veteran was afforded VA examination in January 2013, he reported that hearing loss impacted ordinary conditions of daily life, including the ability to work.  Specifically, the Veteran reported difficulty hearing in some situations, especially when noise is present.  On the authorized audiological evaluation in January 2013, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
55
90
95
LEFT
10
50
75
75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 92 percent in the left ear.

The average pure tone hearing loss in the right ear of 64 decibels, with 84 percent speech discrimination, which translates to a Roman numeral designation of III for the right ear.  See 38 C.F.R. §  4.85, Table VI.  The Veteran was shown to have an average pure tone hearing loss in the left ear of 52 decibels, with 92 percent speech discrimination, which also translates to a Roman numeral designation of I for the left ear.  Id.  When applying Table VII, Diagnostic Code 6100, level III for the right ear and level I for the left ear, this also equates to a 0 percent disability evaluation.  

Additionally, the Veteran's test results do not demonstrate an exceptional pattern of hearing impairment.  Thus, 38 C.F.R. § 4.86 is not for application.

Based on the foregoing, a compensable rating is not warranted.  The Veteran's hearing loss more closely approximates a noncompensable rating. 

The Board has also considered the Veteran's assertions that his hearing loss warrants an increased rating.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Veteran is a layperson without audiological training and, therefore, is not competent to opine regarding his current level of hearing loss in terms that would establish his entitlement to a higher rating under the applicable regulations and rating criteria.  Here, the objective examination is more probative of the severity of the Veteran's hearing impairment.  Since the audiometric evidence clearly shows that he has not experienced a level of bilateral hearing loss greater than 0 percent, an increased rating is not warranted.

After examining all the evidence, the Board finds that a compensable rating for the Veteran's bilateral hearing loss is not appropriate.  Overall, the weight of the evidence is against assigning a higher rating.  38 U.S.C.A. § 5107(b).  

In arriving at this conclusion, the Board has specifically considered whether the Veteran is entitled to a "staged rating."  It is the Board's conclusion, however, that none of the evidence demonstrates that his hearing disability has ever been more disabling within the timeframe under consideration.  No ratable test result supports the assignment of a rating in excess of the currently assigned evaluation.  Nor do those results demonstrate the presence of an "exceptional" pattern of hearing impairment, as defined in 38 C.F.R. § 4.86.  The preponderance of the evidence is against the assignment of an initial compensable rating under the Schedule, and a "staged rating" is not warranted.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2013).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's reported symptoms, consisting of difficulty with auditory acuity, are fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

I.  Cold Exposure Bilateral Feet and Legs

On a claim received in September 2012, the Veteran reported as a gunner for the B17 airplane, he was in the turret where he was exposed to cold several days a week accumulating over 1000 hours of flight time.  He reported that he experienced tinging and numbness due to the extremely cold airplane.  

Service treatment records are silent for cold exposure to the feet and legs.  On separation examination in June 1946,  pain in the shoulders was noted.  As for musculoskeletal defects, only postural back pain was noted.  Clinical evaluation of the feet was normal.  And there were no indications of any results of cold exposure to the lower extremities.  

When the Veteran was afforded a VA examination in November 2012, the examiner also noted the absence of treatment of cold exposure in service and on separation examination.  He noted that 2011 records from a private physician suggested chronic moderate to severe pain in the lower legs secondary to severe peripheral neuropathy related to spinal stenosis from advanced degenerative joint disease of the lumbar spine.  He noted that there was no support or suggestion that the peripheral pain symptoms were secondary to cold exposure residuals.  The examiner found that the Veteran's claim of numbness from mid legs to toes is not consistent with a history of mild to moderate cold exposure. 

In support of his claim, the Veteran submitted a December 2012 letter from 
Dr. A. C. B., who provided a positive nexus opinion.  He noted the Veteran's service aboard the B17 aircraft in which the Veteran reported enduring freezing temperatures for prolonged periods of time, and suffering from cold injury and frostbite.  Dr. A. C. B. noted the Veteran's complaints of sensory and motor loss of the lower extremities.  Based on his training as a board certified internal medicine specialist, his review of military records and job description, Dr. A. C. B. opined that "the veteran currently shows symptoms of a disability related to recurrent cold injury and subsequent severe progressive neuropathy.  It is far more likely than not that the current neuropathy and disability are due to the repeated cold exposure related to his work aboard the B17 aircraft during his military service."

On VA examination in April 2013 (signed in May 2013), the VA examiner noted spinal stenosis, status post back surgery, and lumbar degenerative disc disease.  The examiner further noted decreased sensation in the lower leg/ankle and foot/toes.  He further noted symptoms of radiculopathy (mild paresthesias and/or dysesthesias and numbness), and noted involvement of the sciatic nerve.  The examiner diagnosed lumbar radiculopathy.

On VA examination in July 2013, the VA examiner diagnosed cold residual of the hands/fingers bilaterally and did not diagnose anything regarding the lower extremities.  The examiner noted neuropathy of the lower extremities that is connected to the back.  He noted that the hands/fingers were consistent with cold injury and would have had more prolonged exposure to the cold while manning guns.  The examiner noted that his May 2013 diagnosis of sciatic of the legs/feet due the back remains.  He cited to the November 2012 VA examiner's finding of neuropathy of the legs and service connected back.  He further noted that Dr. A. C. B.'s letter is silent for reference to the Veteran's three back surgeries when opining about the legs/feet.

The Board acknowledges Dr. A. C. B.'s positive medical private opinion.  However, Dr. A. C. B did not account for the Veteran's entire medical history, which includes no treatment of cold injury in-service and post-service, back disorders and previous surgeries.  By contrast, the VA medical opinions altogether considered such medical history.  Moreover, the November 2012 VA examiner considered the nature of the Veteran's symptoms that are not consistent with cold exposure residuals.  Therefore, the Board affords considerably more weight to the VA medical opinions provided by two examiners.  Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  For the reasons set forth above, the Board finds that the opinion rendered in the VA examination reports are clearly more probative than 
Dr. A. C. B.'s opinion.

Also, the Veteran had submitted claims for other VA benefits based on other disabilities that were received in September 1994, April 2002 and October 2010.  It was not until September 2012 when the Veteran submitted a claim for cold exposure of the bilateral legs and feet.  This suggests that the Veteran did not believe the disabilities of the lower extremities related to in-service cold exposure until many years after service as it is reasonable to assume that the Veteran would have included these claims with his other earlier claims.  Overall, there is no supporting evidence to suggest any continuity of cold injury of the bilateral legs and feet from service to show a nexus to service.   

The Board acknowledges the Veteran's assertions that he has residuals of cold injury of the legs and feet.  Although he is competent to testify as to his symptomatology, he is not competent provide a diagnosis and an opinion on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claims for cold injury of the bilateral legs and feet.

II.  Neuropathy

Another issue before the Board is entitlement to service connection for neuropathy.  It appears to the Board that this is solely in connection of his lower extremities. 

In support of his claim, the Veteran submitted December 2012 letter in which 
Dr. A. C. B. noted that the Veteran's neuropathy "has caused severe sensory and motor loss" and that the Veteran's complaints "relate to sensory and motor loss of the lower extremities."  (Emphasis added).  

An April 2013 Deferred Rating decision shows that a request was to be made to an examiner for evaluation of the Veteran's back disability and his "peripheral neuropathy/radiculopathy in both lower extremities...."  (Emphasis added).  

An April 2013 VA examination noted lumbar radiculopathy with symptoms in the lower extremities. 

In May 2013, the DRO granted service connection for bilateral extremity radiculopathy "(claimed as bilateral lower extremity peripheral neuropathy)."  

Overall, it appears that when the Veteran was claiming service connection for neuropathy, he was referring to symptoms that affected his lower extremities only.  There is nothing of record to indicate otherwise.  Neither the Veteran nor his representative has asserted neuropathy of the upper extremities and there is nothing of record indicating any medical diagnosis of such.  The Veteran is already service-connected for residuals of cold exposure of the upper extremities, the symptoms of which have already been recognized as including numbness.  Consequently, the issue of service connection for neuropathy is moot as there is no case or controversy regarding that matter. 

New and Material

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 2002 rating decision consisted of the Veteran's assertion that he had a fractured jaw from basic training and when his teeth were extracted; service treatment records that included documentation of dental treatment in service; and a separation examination showing missing teeth, no mouth abnormalities and no indications of fractured jaw.  Also included were VA treatment records that were silent for any complaints, treatments or diagnoses of any jaw fractures.  The RO denied reopening the claim since there was no evidence of past/current dental treatment noting a broken jaw, no verification from service treatment records and no nexus evidence.

Evidence received since the July 2002 rating decision were copies of personnel and service treatment records in the Veteran's possession.  This included dental records and separation examination, which are cumulative and redundant of the evidence considered at the time of the July 2002 rating decision.  

New evidence received since the July 2002 rating decision includes VA treatment records that are also silent for complaints, treatments or diagnosis of a fractured jaw.  VA examinations for other disabilities are of record, but no medical opinion has been rendered for a fractured jaw.  Obtaining a VA examination and opinion are not necessary in this matter since no new and material evidence has been received to reopen the claim.  Overall, there is no new evidence that relates to an unestablished fact necessary to substantiate the Veteran's claim as the aforementioned evidence does not show a current disability that occurred in service or was caused by service.  

As new and material evidence has not been received, the claim of service connection for a fractured jaw is not reopened.  Accordingly, the Board's analysis for this claim must end here, and the appeal is denied.  See 38 U.S.C.A. § 5108.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to service connection for residuals of cold exposure of the feet is denied.

Entitlement to service connection for residuals of cold exposure of the legs is denied.

Entitlement to service connection for neuropathy, to include as due to a service-connected disability, is dismissed as moot.

The reopening of a claim of service connection for a fractured jaw is denied.
 

REMAND

As for the remaining claims, additional development is warranted before the Board can proceed with appellate review.  While no hypertension was noted on separation examination in June 1946, blood pressure reading was 150/84.  Post service treatment records from the VA show treatment for hypertension.  With possible symptoms in service and post-service diagnosis and treatment, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, on substantive appeal received in June 2013, the Veteran asserted service connection on a secondary basis.  Since all theories of entitlement--direct and secondary--must be considered, a VA medical opinion addressing whether the Veteran's hypertension proximately due to/caused by or aggravated by a service-connected disability should be obtained   See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998).

In addition, the Veteran also asserted the same secondary service connection theory for his acquired psychiatric disorder.  Thus, a VA examination for this issue is also warranted.  Id.

In light of the remand reasons above, updated and outstanding records should be obtained, if any.

As the issue of SMC is inextricably intertwined with the service connection issues being remanded for additional development, the RO should reconsider the SMC issue after development and reconsideration of the latter claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for an acquired psychiatric disorder and hypertension.  After securing the necessary release, obtain these private treatment records and updated VA treatment records.  

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and etiology of the acquired psychiatric disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current acquired psychiatric disorder is causally related to service?

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current acquired psychiatric disorder is proximately due to or caused by any of the Veteran's service-connected disabilities?

(c)  Is it at least as likely as not (a 50% or higher degree of probability) that current acquired psychiatric disorder has been aggravated by any of the Veteran's service-connected disabilities?

The examiner should offer a rationale for any opinion..  If an opinion cannot be provided without resorting to mere speculation, the VA examiner should discuss why an opinion is not possible.  

3.  The Veteran should be also afforded an appropriate VA examination to determine the nature, extent and etiology of the hypertension.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current hypertension is causally related to service?

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current hypertension is proximately due to or caused by any of the Veteran's service-connected disabilities?

(c)  Is it at least as likely as not (a 50% or higher degree of probability) that current hypertension has been aggravated by any of the Veteran's service-connected disabilities?

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service medical records.  If an opinion cannot be provided without resorting to mere speculation, the VA examiner should discuss why an opinion is not possible.  

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the service connection claims for an acquired psychiatric disorder and hypertension, and the SMC claim.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the 


United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


